United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.G., Appellant
and
DEPARTMENT OF THE ARMY, BROOKE
ARMY MEDICAL CENTER, FORT SAM
HOUSTON, Houston, TX, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 20-1398
Issued: February 3, 2022

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On July 21, 2020 appellant filed a timely appeal from an April 22, 2020 merit decision of
the Office of Workers’ Compensation Programs (OWCP). 1 The Clerk of the Appellate Boards
assigned Docket No. 20-1398.
On May 17, 2004 appellant, then a 53-year-old general facilities officer, filed an
occupational disease claim (Form CA-2) alleging that she sustained carpal tunnel syndrome
causally related to factors of her federal employment including use of a computer. OWCP initially

1

Appellant submitted a timely request for oral argument before the Board. 20 C.F.R. § 501.5(b). Pursuant to the
Board’s Rules of Procedure, oral argument may be held in the discretion of the Board. 20 C.F.R. § 501.5(a). The
Board, in exercising its discretion, denies appellant’s request for oral argument because the arguments on appeal can
adequately be addressed in a decision based on a review of the case record. Oral argument in this appeal would further
delay issuance of a Board decision and not serve a useful purpose. As such, the oral argument request is denied and
this decision is based on the case record as submitted to the Board.

accepted right carpal tunnel syndrome and later expanded the acceptance of appellant’s claim to
include bilateral carpal tunnel syndrome and bilateral lesions of the ulnar nerves. 2
By decision dated October 4, 2007, OWCP granted appellant a schedule award for four
percent permanent impairment of the right upper extremity and eight percent permanent
impairment of the left upper extremity.
On April 6, 2015 appellant filed a claim for compensation (Form CA-7) for an increased
schedule award.
In a report dated March 29, 2016, referring to the sixth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides)3, Dr. James E.
Butler III, a Board-certified orthopedic surgeon, acting as OWCP’s second opinion physician,
calculated a total left upper extremity permanent impairment rating of eight percent; and a total
right upper extremity permanent impairment rating of eight percent.
On April 22, 2016 OWCP forwarded Dr. Butler’s report to Dr. Morley Slutsky, Boardcertified in occupational medicine and serving as a district medical adviser (DMA). It purportedly
received reports from Dr. Slutsky dated May 2 and June 4, 2016, in which he disagreed with
Dr. Butler’s impairment ratings and recommended that appellant had total impairment ratings of
five percent for the right upper extremity and five percent for the left upper extremity.
Dr. Slutsky’s May 2 and June 4, 2016 reports are not present in the current case record.
By decision dated June 16, 2016, OWCP granted appellant a schedule award for one
percent additional impairment to the right upper extremity, for a total of five percent permanent
impairment of the right upper extremity, four percent of which had previously been paid. In
response to a subsequent request for reconsideration, by decision dated August 31, 2017, it denied
modification of the June 16, 2016 schedule award decision.
In a report dated October 15, 2018, Dr. Daniel Valdez, a Board-certified orthopedic
surgeon, found a final combined right upper extremity impairment rating of six percent and a final
combined left upper extremity impairment rating of six percent.
On December 4, 2018 appellant filed a Form CA-7 for an increased schedule award.
On December 14, 2018 OWCP forwarded Dr. Valdez’s report to a DMA for review. In a
report dated June 17, 2019, the DMA disagreed with Dr. Valdez’s impairment ratings. The DMA
found permanent impairment ratings of five percent for the right upper extremity and five percent
for the left upper extremity. The June 17, 2019 DMA report of record was missing several pages,
including the physician’s identification and signature.

2

OWCP accepted under File No. xxxxxx517 that appellant sustained bilateral hip contusion, aggravation of
incisional hernia, and lumbar sprain due to a traumatic injury on February 18, 2003. File Nos. xxxxxx517 and
xxxxxx667 have been administratively combined with the former serving as the master file.
3

A.M.A., Guides (6 th ed. 2009).

2

By decision dated July 29, 2019, OWCP denied appellant’s claim for an increased schedule
award for permanent impairment of the bilateral upper extremities impairment.
In a report dated August 18, 2019, Dr. Yury Sless, a Board-certified orthopedic surgeon,
noted that appellant had six percent permanent impairment of the right upper extremity and five
percent permanent impairment of the left upper extremity.
On November 27, 2019 OWCP forwarded Dr. Sless’ report to Dr. Slutsky, serving as
DMA, for review. In a report dated December 17, 2019, Dr. Slutsky misidentified Dr. Sless’
report as from Dr. Valdez, and he disagreed with the impairment ratings provided. He found a
right upper extremity permanent impairment rating of four percent. On pages 3 and 19 of
Dr. Slutsky’s DMA report, he found a left upper extremity permanent impairment of four percent.
On page 6, Dr. Slutsky found that appellant had four percent left upper extremity impairment for
carpal tunnel syndrome and one percent left upper extremity impairment for cubital tunnel
syndrome. Dr. Slutsky then combined the eight percent left upper extremity impairment already
paid with one percent for cubital tunnel syndrome, for a total of nine percent permanent
impairment, an increase of one percent over the previous award for impairment of the left upper
extremity.
By decision dated April 22, 2020, OWCP granted appellant a schedule award for one
percent additional impairment to the left upper extremity, for a total of nine percent permanent
impairment of the LUE, eight percent of which had previously been paid. The award ran from
August 15 through September 5, 2019. OWCP denied an additional schedule award for the right
upper extremity, finding that appellant’s degree of impairment for the right upper extremity was
four percent, and that appellant had previously been paid a schedule award for five percent
impairment of the right upper extremity.
The Board had duly considered the matter and finds that this case is not in posture for
decision.
The record submitted to the Board is incomplete. The May 2 and June 4, 2016 DMA
reports from Dr. Slutsky, which were used as the basis of OWCP’s decision of June 16, 2016
granting appellant a schedule award for one percent additional impairment to the right upper
extremity, for a total of 5 percent permanent impairment of the right upper extremity, are not
present in the current case record before the Board. Similarly, the June 17, 2019 DMA report,
which was used as the basis of OWCP’s decision dated July 29, 2019, is missing several pages,
including signature page and pages that identify the physician who prepared the report. As the
issue currently before the Board is whether appellant has met her burden of proof to establish
greater than five percent impairment of the right upper extremity, for which she previously
received schedule award compensation, or greater than nine percent impairment of the LUE, for
which she previously received schedule award compensation for eight percent permanent
impairment, these missing and incomplete reports that formed the basis for her prior schedule
awards are relevant to interpreting the medical evidence of record.

3

Because the record as transmitted to the Board is incomplete and would not permit an
informed adjudication of the case, 4 the Board is unable to properly consider and decide appellant’s
claim. The case, therefore, is remanded to OWCP for reconstruction and proper assemblage of the
record.5 After such further development as deemed necessary, OWCP shall issue a de novo
decision on appellant’s claim for increased schedule awards for the bilateral upper extremities.
Accordingly,
IT IS HEREBY ORDERED THAT the April 22, 2020 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consis tent
with this order of the Board.
Issued: February 3, 2022
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

See G.B., Order Remanding Case, Docket No. 20-0236; H.C., Docket No. 19-1976 (issued May 26, 2020); D.H.,
Docket No. 17-0224 (issued August 16, 2018).
5

Id.

4

